DETAILED ACTION
Applicant’s response, filed 30 Sept. 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending.
Claims 1-17 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 June 2022.
Claims 18-21 and 23-30 are rejected.
Claims 18 and 28 are objected to.

Priority
The effective filing date for the instant application is 19 Nov. 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 Oct. 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Drawings
The objection to the drawings for Figures 2-3, Figure 4A-C, Figure 4A-C(continued), Figure 5A-C, Figure 6A-C, Figure 7A-E,, Figure 8A-E, Figure 8A-E(continued), Figure 9A-D, Figure 9A-D(continued), Figure 10A-D, Figure 10A-D(continued), Figure 11A-D, Figure 11A-D(continued), Figure 12, Figure 12A-D(continued), Figure 13A-E, Figure 13A-E(continued), Figure14A-C, Figure 15A-B, Figure16A-B, Figure 17A-B, Figure 17A-B(continued), Figure 18A-B, and Figure 19-26 failing to comply with 37 CFR 1.84(u)(1) in the Office action mailed 30 June 2022 has been withdrawn in view of the replacement drawings received 30 Sept. 2022.
The replacement drawings received 30 Sept. 2022 are objected to because:
FIG. 1A-F, FIG. 1A-F(continued) and fail to comply with 37 CFR 1.84(u)(1) because view numbers must be preceded by the abbreviation “FIG.”, and partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See MPEP 608.02 V. Accordingly, the view labels “FIG. 1A-F” and “FIG. 1A-F (continued) should be removed. 
Figure 23 fails to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #142a, #144a, and #148a.
Figure 25 fails to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #1414.
Figure 26 fails to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #1506
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed 30 Sept. 2022 regarding the objections to the drawings have been fully considered but they are not persuasive. 
Applicant remarks that the amendments to the drawings ensure compliance with 37 CFR 1.84(u)(1) and 37 CFR 1.84(p)(5), and therefore the objection of the drawings have been withdrawn (Applicant’s remarks at pg. 16, para. 4-5).
This argument is not persuasive. Figures 1A-F still include the view labels “FIG. 1A-F”  and “FIG. 1A-F(continued)”, and therefore fail to comply with 37 CFR 1.84(u)(1). Furthermore, figures 23 and 25-26 still include the reference characters #142a, 144a, 148a, 1414 and 1506, but Applicant’s specification was not amended to include these reference characters. Therefore, the drawings still fail to comply with 37 CFR 1.84(p(5).

Specification
The amendments to the specification received 30 Sept. 2022 have been entered.
The objections to the specification in the Office action mailed 30 June 2022 has been withdrawn in view of the amendments to the specification received 30 Sept. 2022.

Claim Objections
The objection to claims 18-20 and 28 in the Office action mailed 30 June 2022 has been withdrawn in view of claim amendments received 30 Sept. 2022.
Claims 18 and 28 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 18 recites “…(C) applying, to the plurality of data elements for the subject’s cancer comprising…the mutation status, one or more models…”. To increase clarity and use consistent language, claim 18 should be amended to recite “…the mutation status for the one or more genes, one or more models…”.
Claim 28 recites “…at least one of the models calculates a TMB, and at least one of the models calculates an IO Progression risk score”. To use consistent language with that of claim 18, from which claim 28 depends, the claim should be amended to recite “…at least one of the one or more models calculates a TMB, and at least one of the one or more models calculates an IO Progression risk score…”.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 30 Sept. 2022 regarding the claim objections at pg. 17, para. 2-3, have been fully considered but they do not pertain to the newly recited claim objections set forth above. 

Claim Interpretation
Claim 18 recites “…(B) determining, from the plurality of sequence reads, a plurality of data elements, for the subject’s cancer comprising: (i) a first set of RNA sequence features comprising expression levels of an IO response profile comprising a plurality of at least 9 signature genes…., wherein the signature genes comprising the IO response profile are selected using a model trained on a cohort of subjects to evaluate an association of each gene with an IO progression risk…”. The limitation regarding how the signature genes of the IO response profile is interpreted to be a product by process limitation that serves to define the process in which the signature genes were previously selected. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113 I. Therefore,  the claim does not require a step of selecting the signature genes of the IO response profile using the trained model.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 18-21 and 23-30 under 35 U.S.C. 112(b) at para. [022] and [024]-[025] in the Office action mailed 30 June 2022 has been withdrawn in view of claim amendments received 30 Sept. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-21 and 23-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claim 18, and claims dependent therefrom, are indefinite for recitation of “…(A) obtaining…from a sample of the cancer obtained from a subject;…”. Claim 18 previously recites “A method of determining an immune-oncology (IO) Progression Risk for a subject diagnosed with cancer…” in the preamble of the claim. Given “the cancer” is from the subject diagnosed in the preamble of the claim, it is unclear if the sample of “the cancer obtained from a subject” is intended to refer to a sample of the cancer from the subject diagnosed with cancer, or if the sample can be from a cancer obtained from a different subject, as suggested by the recitation of “obtained from a subject”. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to mean “…(A) obtaining…from a sample of a cancer obtained from a subject….”.
Claim 18, and claims dependent therefrom, are indefinite for recitation of “…(B)…a mutation status for one or more genes in the patient’s cancer”. There is insufficient antecedent basis for “the patient” in the claim because claim 18 does not previously recite a patient. Therefore, it’s unclear if “the patient” is intended to refer to the subject diagnosed with cancer, or the patient is intended to be a different subject. As such, the metes and bounds of the claims are unclear. It is noted that claim 20 also recites “…the patient’s cancer” in line 3. For purpose of examination, the claim is interpreted to mean “…for one or more genes in the subject’s cancer”.

Response to Arguments
Applicant’s arguments filed 30 Sept. 2022 regarding 35 U.S.C. 112(b) at pg. 17, para. 5 and 7-8 have been fully considered but they do not pertain to the newly or previously recited 35 U.S.C. 112(b) rejections set forth above.

Applicant's arguments filed 30 Sept. 2022 regarding 35 U.S.C. 112(b) at pg. 17, para. 6 and pg. 18, para. 1-2 have been fully considered but are not persuasive.
Applicant remarks that (2), claim 18 was amended to recite “subject’s cancer” instead of “the patient’s cancer”, and therefore the 112(b) rejections should be withdrawn (Applicant’s remarks at pg. 17, para. 6 and pg. 18, para. 1-2).
This argument is not persuasive. Claim 18 still recites “…(B)..(ii) a mutation status for one or more genes in the patient’s cancer”. Therefore, the claim amendments do not address the antecedent basis issue regarding “the patient’s cancer”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-21 and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 18 being representative) is directed a method of determining an immune-oncology progression risk for a cancer subject. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 18 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
(B) determining from the plurality of sequence reads, a plurality of data elements for the subject’s cancer comprising: (i) a first set of RNA sequence features comprising expression levels of an IO response profile comprising a plurality of at least 9 signatures genes selected from the group consisting of [recited list of genes], in the sample of the cancer obtained from the subject, wherein the plurality of signature genes comprises at least CCL5, granzyme A, NKG7, CCL4, granzyme B, granzyme H, granulysin, and perforin 1, wherein the signature genes comprising the IO response profile are selected using a model trained on a cohort…, wherein the plurality of signatures genes is indicative of a presence of both cytotoxic CD8+ T cells and cytotoxic CD4+ T cells, and wherein the IO response profile reflects CD4+ toxicity; and (ii) a mutation status for one or more genes in the patient’s cancer;
(C) applying, to the plurality of data elements for the subject’s cancer comprising the expression levels of the at least 9 signature genes and the mutation status [for the one or more genes], one or more models that are collectively trained to provide a respective one or more indications of IO Progression Risk; and
(D) generating a clinical report comprising the one or more indications of IO Progression Risk.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes, for the following reasons. In this case, determining expression levels of at least 9 genes involves counting a number of reads aligned to a particular gene to infer a level of expression for that gene, for each of 9 genes, which can be practically performed in the mind. Determining a mutation status for one or more genes involves analyzing genetic data to determine if a mutation exists for at least one gene, which is a mere analysis of data. The broadest reasonable interpretation of applying one or more already trained models to the expression levels and a mutation status for one or more genes to provide one or more indications of IO Progression risk involves inputting numbers into a linear regression model and performing multiplication and addition to generate the at least one score of IO Progression risk, which can be practically performed in the mind. Last, generating a clinical report comprising the at least one score of IO Progression risk involves organizing information via pen and paper, which can be performed mentally aided with pen and paper. That is, other than reciting these limitations are performed by a computer system, nothing in the claims precludes the steps from being practically performed in the mind.
The limitation of applying the plurality of data elements to one or more models trained to provide a respective one or more indications of IO Progression Risk further recites a mathematical concept. A claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. See MPEP 2106.04(a)(2) I. C. As discussed above, the broadest reasonable interpretation of applying one or more already trained models to the expression levels and mutation status to provide one or more indications of IO Progression risk involves inputting numbers into a linear regression model, in light of Applicant’s specification at para. [0189], which requires performing multiplication and addition to generate the at least one score of IO Progression risk, and thus amounts to a textual equivalent to performing mathematical calculations. Therefore, this limitation recites a mathematical concept.
Claim 18 further recites a law of nature. That is, claim 18 recites a natural correlation between gene expression levels and a mutation status for one or more genes of a subject with an immune-oncology progression risk in that subject. See MPEP 2106.04(b) I.
Dependent claims 19-21 and 23-30 further recite an abstract idea. Dependent claim 19 further recites the mental process and mathematical concept of using the one or more models to provide a cytotoxic (CT) score. Dependent claim 20 further recites the mental process and mathematical concept of using the one or more models to provide a tumor mutation burden by analyzing the mutation status for one or more genes selected from the recited group. Dependent claims 21 and 23 further recite the mental process and mathematical concept of using the one or more models to provide an IO Progression Risk score reflecting the probability of a progression event occurring in 6 months. Dependent claims 24-27 further recite the mental process of analysis of the obtained sequence reads to have been obtained from a sample of a stage IV non-small cell lung cancer (NSCLC), non-stage IV NSCLC with a metastasis event, or non-stage IV NSCLC with a metastasis event and no prior treatment with immune-oncology (IO) therapy. Dependent claim 28 further recites the mental process of one of the one or models calculating a CT score, one of the one or models calculating a TMB, and one of the one or models calculating an IO Progression risk score. Dependent claim 29 further recites the mental process and mathematical concept of calculating the IO Progression risk score based on the CT score and the TMB. Therefore, claims 18-21 and 23-30 recite an abstract idea and law of nature.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons. 
Dependent claims 19-21 and 23-29 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 18 include:
a computer system having one or more processors, and memory storing one or more programs;
(A) obtaining, in electronic format, a plurality of sequence reads, wherein the plurality of sequence reads is obtained for a plurality of nucleic acid molecules from a sample of the cancer obtained from a subject (i.e. receiving data).
The additional elements of one or more processors, memory, and receiving data are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
The additional element of claim 30 includes: 
treating the subject’s cancer based on the generated report.
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). The additional element of treating the subject’s cancer based on the generated report does not integrate the recited judicial exception into a practical application because the administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. See MPEP 2106.05(d)(2).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and/or amount to mere instructions to apply an exception and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 18-21 and 23-30 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
Dependent claims 19-21 and 23-29 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 18 include:
a computer system having one or more processors, and memory storing one or more programs;
(A) obtaining, in electronic format, a plurality of sequence reads, wherein the plurality of sequence reads is obtained for a plurality of nucleic acid molecules from a sample of the cancer obtained from a subject (i.e. receiving data).
The additional elements of one or more processors, memory, and receiving data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
The additional element of claim 30 includes: 
treating the subject’s cancer based on the generated report.
The additional element of treating the subject’s cancer is well-understood, routine, and conventional. This position is supported by Applicant’s specification at para. [0153]-[0155], which discloses that methods for determining an effective means of administration and dosage are known to those of skill in the art, and therapeutic compositions to be administered are well known in the art. 
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea and law of nature without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 30 Sept. 2022 regarding 35 U.S.C. 101 have been fully considered but are not persuasive.
Step 2A, Prong 1:
Applicant remarks that there is no mathematical algorithm or formula recited in the claims, and therefore while some of the claims may be based on mathematical concepts, the mathematical concepts are not recited in the claims, and thus the claims do not recite a mathematical concept (Applicant’s remarks at pg. 18, para. 4).
This arguments is not persuasive. A claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. See MPEP 2106.04(a)(2) I. C. Claim 18 recites “(C) applying, to the plurality of data elements for the subject’s cancer comprising expression levels…and the mutation status, one or more models that are collectively trained to provide a respective one or more indications of IO Progression Risk”. Accordingly, claim 18 requires applying one or more models to numerical values (e.g. expression values) to determine at least one indication of IO progression risk. Claims 19-21 further limit the at least one indication provided by the one or more models to include a cytotoxic CT score, tumor mutation burden, and IO progression risk score. Applying a model to numerical values to provide another numerical value (e.g. cytotoxic score, progression risk score, etc.), amounts to a textual equivalent to performing mathematical calculations, in light of Applicant’s specification at para. [0189] which discloses the one or more models can include a linear regression model, which requires performing multiplication and addition to provide the one or more indications. Accordingly, the claimed concepts are not simply based on mathematical concepts, but instead require performing mathematical calculations to provide the one or more indications of IO Progression risk from the expression values, and thus amount to a textual equivalent to performing mathematical calculations. 

Step 2A, Prong 2:
Applicant remarks the claims integrate the recited judicial exception into a practical application because claim 18 was amended to recite that the signature genes comprising the IO response profile are selected using a trained model, such that claim 18 recites a method in which, based on the characteristics of the relevant training cohort, a trained model determines a particular IO response profile comprising a particular set of signature genes, and the model is adaptable to generate different IO response profiles depending on the subject’s and the training cohort’s relevant features, thereby representing an improvement in the technical field of immune oncology (Applicant’s remarks at pg. 18, para. 5 to pg. 19, para. 2).
This argument is not persuasive. First, as discussed above in claim interpretation, the limitation regarding how the signature genes of the IO response profile is interpreted to be a product by process limitation that serves to define the process in which the signature genes were previously selected. However, the claim does not require a step of selecting the signature genes of the IO response profile using the trained model. See MPEP 2113 I. Therefore, because the claim does not require training the model and/or selecting the signature genes based on the model, this argument is not commensurate with the scope of the claims. In addition, it is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). Therefore, even if the claims required selecting the signature genes using a trained model and/or training a model to select the genes, such limitations would be part of the abstract idea, and cannot provide an improvement to technology alone. Furthermore, because the additional elements of the claims merely invoke computers as a tool to perform an existing process, and/or amount to mere instructions to apply an exception, as discussed in the above rejection, the claims do not integrate the recited judicial exception into a practical application. 

Applicant remarks that claim 18 has been amended to reflect that the subject is determined to have or is suspected of having human leukocyte antigen loss of heterozygosity (HLA-LOH), that the IO response profile reflects CD4+ cytotoxicity, the genes of the IO response profile are indicative of a presence of both cytotoxic CD88+ T cells and cytotoxic CD4+ T cells, and that this IO response profile is used by a trained model to determine the IO progression risk, and thus, even if claim 18 were considered to be directed to an abstract idea, these additional elements sufficiently constrain the abstract idea so as to meaningfully limit it to a practical application of determining an IO progression risk and the claim recites a method that practically applies the alleged judicial exception in a meaningful way beyond generally linking it to a particular technology environment so that it integrates the judicial exception into a practical application under Step 2A, Prong two (Applicant’s remarks at pg. 19, para. 3 to pg. 20, para. 10.
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because the claims do not recite determining that a subject has or is suspected of having human leukocyte antigen loss of heterozygosity. Instead, the claim requires providing one or more indications of IO Progression Risk in the subject and generating a clinical report comprising the one or more indications of IO Progression risk. Furthermore, the claim amendments regarding that the IO response profile reflects CD4+ cytotoxicity and the genes of the IO response profile are indicative of a presence of both cytotoxic CD88+ T cells and cytotoxic CD4+ T cells only serve to define characteristics of the first set of RNA sequence features comprising expression levels of the at least 9 signature genes determined in step (B)(i) of the claim, and therefore are part of the abstract idea of determining the first set of RNA features. As such, these elements are not additional elements considered under Step 2A, Prong 2 of the analysis, and therefore cannot provide the improvement alone (See MPEP 2106.05(a), as discussed above).
Regarding the argument that the claim sufficiently constrains the abstract idea so as to meaningfully limit it to a practical application of determining an IO progression risk, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). See MPEP 2106.04 I. Therefore, because the claim does not preempt all uses of using gene expression signatures in immune oncology does not mean the claim is patent eligible. As discussed in the above rejection, the additional elements of claims 18 include one or more processors, memory, receiving data, and treating the subject’s cancer, which merely invoke computers as a tool to perform an existing process, and/or amount to mere instructions to apply an exception, and as such, do no integrate the recited judicial exception into a practical application.

Step 2B:
Applicant remarks that the use of an IO response profile that reflects CD4+ cytotoxicity to determine a subject’s IO progression risk for a subject having or suspected of having HLA-LOH are non-routine or unconventional activities, and similarly the outcome is also non-routine and unconventional because most patients having HLA-LOH generally are determined ineligible for treatments, and therefore, the claims are eligible under Step 2B of the eligibility framework (Applicant’s remarks at pg. 20, para. 2).
This argument is not persuasive. Under step 2B of the analysis, the additional elements are evaluated to determine whether they amount to an inventive concept by considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. The limitations regarding determining a subject’s IO progression risk using the gene expression values of the IO response profile and generating the clinical report (i.e. the outcome) are part of the abstract idea, as discussed in the above rejection. Therefore these limitations are not considered under Step 2B to determine whether the claims recite any additional elements that are not well-understood, routine, or conventional. As discussed in the above rejection, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Furthermore, Applicant’s specification at para. [0153]-[0155], discloses that methods for determining an effective means of administration and dosage are known to those of skill in the art, and therapeutic compositions to be administered are well known in the art. Therefore,  the additional elements of one or more processors, memory, receiving data, and treating the subject’s cancer are well-understood, routine, and conventional.

Claim Rejections - 35 USC § 103
The rejection of claims 20 and 28-29 under 35 U.S.C. 103 as being unpatentable over Ballot et al. (Tumor Infiltrating Lymphocytes Signature as a New Pan-Cancer Predictive Biomarker of Anti PD-1/PD-L1 Efficacy, 2020, Cancers, 12(2418), pg. 1-15; Pub. Date: 26 Aug. 2020) in view of  Lee et al. (Multiomics Prediction of Response Rates to Therapies to Inhibit Programmed Cell Death 1 and Programmed Cell Death 1 Ligand 1, 2019, JAMA Oncol., 5(11), pg. 1614-1618), as evidenced by Newman et al. (Robust enumeration of cell subsets from tissue expression profiles, 2015, 12(5), Nature Methods, 12(5), pg. 453-457) in the Office action mailed 30 June 2022 has been withdrawn in view of claim amendments received 30 Sept. 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ballot et al. (Tumor Infiltrating Lymphocytes Signature as a New Pan-Cancer Predictive Biomarker of Anti PD-1/PD-L1 Efficacy, 2020, Cancers, 12(2418), pg. 1-15; Pub. Date: 26 Aug. 2020; previously cited) in view of  Lee et al. (Multiomics Prediction of Response Rates to Therapies to Inhibit Programmed Cell Death 1 and Programmed Cell Death 1 Ligand 1, 2019, JAMA Oncol., 5(11), pg. 1614-1618; previously cited), as evidenced by Newman et al. (Robust enumeration of cell subsets from tissue expression profiles, 2015, 12(5), Nature Methods, 12(5), pg. 453-457; previously cited). Any newly recited portion is necessitated by claim amendment.
Regarding claim 18, Ballot discloses a method for predicting the efficacy of anti PD-1/PD-L1 (i.e. an immune oncology progression risk) in NSCLC (Abstract; pg. 8, para. 4) comprising the following steps:
Ballot et al. discloses downloading the sequencing data from the internet and using software (pg. 11, para. 2; pg. 12, para. 6), which would require a suitably programmed computer having one or more processors and memory for executing software.
Ballot et al. discloses (A) obtaining a plurality of sequence reads obtained from a tumor sample (i.e. a cancer sample) of a subject (pg. 11, para. 2-6), wherein the sequence reads were obtained in electronic format (pg. 11, para. 2; pg. 12, para. 6, e.g. the data was downloaded).
Ballot et al. discloses (B) (i) determining a first set of RNA sequence features comprising expression levels of a plurality of immune-related genes (i.e. expression levels of an IO response profile comprising a plurality of signature genes) (pg. 11, para. 4 and 6-7).
Ballot et al. discloses (BI) (i) determining tumor mutational burden for the subject, which requires determining a mutation status for one or more genes (pg. 8, para. 1).
Ballot et al. discloses applying a plurality of models to the expression levels of the genes and the mutation status to generate a lymphoid score and objective response rate to anti-PD-1 therapy (i.e. IO Progression Risk indicators) (Table 1; pg. 8, para. 3-5; pg. 12, para. 3-5).
Ballot et al. discloses generating a clinical report comprising the lymphoid score and objective response rate (Figure 4B).
Regarding claim 21, Ballot et al. discloses the lymphoid score reflects the probability of progression after 6 months, such that the lymphoid score is an IO Progression Risk score (Figure 5 B, D-F).
Regarding claim 23, Ballot et al. discloses the lymphoid score reflects the probability of progression after 6 months (Figure 5 B, D-F).
Regarding claim 25, Ballot et al. discloses the cancer is non-small cell lung cancer (NSCLC) (pg. 2, para. 5).

Ballot et al. does not disclose the following limitations:
Regarding claim 18, Ballot et al. does not disclose determining the expression levels of the signature genes of CCL5, granzyme A, NKG7, CCL4, granzyme B, granzyme H, granulysin, perforin 1, and GZMK, that the signature genes are selected using a model trained on a cohort of subjects to evaluate an association of each gene with an IO progression risk, wherein the plurality of signature genes is indicative of a presence of both CD8+ T cells and cytotoxic CD4+ T cells, and wherein the IO response profile reflects CD4+ cytotoxicity. 
Regarding claim 19, Ballot et al. does not disclose the models are collectively trained to provide a cytotoxic (CT) score.
However, these limitations were known in the art before the effective filing date of the claimed invention as shown by Lee et al., and evidenced by Newman et al.
Regarding claim 18-19¸ Lee et al. discloses a method for predicting response to anti PD1/PD-L1 therapy (Abstract) which includes determining a first set of RNA features comprising expression levels of a plurality of genes (Suppl., pg. 2, para. 3), using the expression levels in a model to calculate an estimated CD8+ T-cell abundance (Figure 2), which is interpreted to be a cytotoxic (CT) score, given CD8+ T-cells are known as  cytotoxic T lymphocytes (e.g. the abundance of CD8+ T-cells corresponds to CT). This position is also supported by Applicant's specification at para. [0430], which discloses the CT score is calculated based on genes highly expressed in CD8 cytotoxic T cells. Lee et al. further discloses the estimate of CD8+ T-cell abundance is used, in addition to tumor mutation burden, to estimate an objective response rate to anti PD1/PD-L1 therapy (Figure 2). 
Further regarding claim 18¸ while Lee et al. does not explicitly disclose the expression levels used in the one or more models are for CCL5, granzyme A, NKG7, CCL4, granzyme B, granzyme H, granulysin, perforin 1, and GZMK, Lee et al. discloses the estimate of immune cell types (e.g. CD8+ T cells) were determined by applying the computational model of Newman et al. (Suppl., pg. 2, para. 3). Newman et al. discloses the method for estimating abundances of cell subsets, including CD8+ T-cells, used in Lee et al. involves analyzing a gene expression signature matrix (Figure 1-2), including the gene expressions of CCL5, GZMA (granzyme A), NKG7, CCL4, GZMB (granzyme B), GZMH (granzyme H), GNLY (granulysin), PERF1 (perforin 1), and GMZK (Suppl. Table 1). Therefore, this limitation is inherent in Lee et al.
Further regarding claim 18, while Lee et al. does not disclose the signature genes comprising the IO response profile were selected using a model trained on a cohort of subjects to evaluate an association of each gene with an IO progression risk, this limitation is interpreted to define the process in which the signature genes were previously selected, but a step of selecting the signature genes using a trained model is not required by the claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 I. Therefore, because the signature genes of Lee et al. of CCL5, granzyme A, NKG7, CCL4, granzyme B, granzyme H, granulysin, perforin 1, and GZMK are the same as the signature genes selected by the trained model of claim 18, Lee et al. discloses the signature genes of claim 18.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Ballot et al. to have used the expression levels of CCL5, GZMA, NKG7, CCL4, GZMB, GZMH, GNLY, PERF1 (perforin 1), and GMZK in a model to estimate an abundance of CD8+ T-cells (i.e. a cytotoxicity score), as shown by Lee et al. (Suppl., pgs. 2, para. 3; Figure 2), as evidenced by Newman et al. (Figures 1-2; Suppl. Table 1). One of ordinary skill in the art would have been motivated to combine the methods of Ballot et al. and Lee et al. because Ballot et al., discloses that in the setting of NSCLC, CD8 infiltration is a strong surrogate marker of a benefit of anti PD-1 monotherapy (pg. 9, para. 2 to pg. 10, para. 1), such that the estimated abundance of CD8+ T-cells in the tumor of Lee et al. could be used to improve the objective response rate to PD-1 therapy in NSCLC of Ballot et al. This modification would have had a reasonable expectation of success because both Lee et al. and Ballot et al. utilize models to predict objective response rates to PD-1/PD-L1 therapy using tumor mutation burden and gene expression levels, such that the estimated abundance of CD8+ T-cells of Lee et al. would be applicable to the method of Ballot et al.
Further regarding claim 18¸ regarding the limitation “wherein the plurality of signature genes is indicative of a presence of both cytotoxic CD8+ T cells and cytotoxic CD4+ T cells, and wherein the IO response profile reflects CD4+ cytotoxicity”, these are inherent properties of the recited signature genes, as discussed in Applicant’s specification at para. [047] and [0319]. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."). See MPEP 2112 II. Accordingly, regardless of whether Lee et al. as evidenced by Newman et al. recognized that the signature genes of CCL5, granzyme A, NKG7, CCL4, granzyme B, granzyme H, granulysin, perforin 1, and GZMK (i.e. the immune-response profile) are indicative of both a presence of both cytotoxic CD8+ T cells and cytotoxic CD4+ T cells or  reflect CD4+ cytotoxicity, the gene signature of Lee et al. as evidenced by Newman et al. discloses the gene signature recited in the claims. Regardless, it is noted that Newman et al. discloses the genes of CCL5, granzyme A, NKG7, CCL4, granzyme B, granzyme H, granulysin, perforin 1, and GZMK are associated with both CD8+ and CD4+ T-cells (Suppl. Table 1; ONLINE METHODS, LM22 signature matrix, para. 1-2).
Therefore, the invention is prima facie obvious.

Claims 20 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ballot et al. in view of Lee et al., as evidenced by Newman et al., as applied to claim 18 above, and further in view of Tian et al. (A novel tumor mutational burden estimation model as a predictive and prognostic biomarker in NSCLC patients, 2020, BMC Medicine, 18:232, pg. 1-11; Pub. Date: 26 Aug. 2020; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 20, Ballot et al. discloses determining a tumor mutation burden for the subject's cancer (Abstract; pg. 8, para. 1).
Regarding claim 28, Ballot et al. discloses calculating a tumor mutational burden and one of the models calculating an IO Progression risk score (e.g. objective response rate) (Table 1).
Regarding claim 29¸Ballot et al. discloses the IO Progression risk score is calculated based on the tumor mutational burden (Table 1, e.g. TMB used to calculate ORR).

Ballot et al. does not disclose the following limitations:
Regarding claim 20¸ while Ballot et al. discloses determining a tumor mutation burden (TMB), which is based on a mutation status for one or more genes in the patient’s cancer, Ballot et al. does not disclose the one or more models are trained to provide the tumor mutational burden, or that the one or more genes used to determine the TMB include APOB, KMT2D, and NF1.
Regarding claim 28, Ballot et al. does not disclose at least one of the one or more models calculates a TMB. 
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Tian et al.
Regarding claims 20 and 28, Tian et al. discloses a method for estimating tumor mutational burden (TMB) using a gene panel (Abstract), which includes a trained model for providing a tumor mutational burden (Abstract: methods; pg. 3, col. 1, para. 5 to col. 2, para. 1), based on analysis of the mutational status of genes in a patient’s cancer, including APOB, KMT2D, and NF1 (pg. 4, col. 1, para. 1 to col. 2, para. 2, e.g. TMB based on mutilation counts of selected genes; pg. 5, col. 1, para. 1). Tian et al. further discloses using the model to estimate TMB using the gene panel results in a great reduction of sequence cost for mutational load estimation (pg. 9, col. 1, para. 1; pg. 9, col. 2, para. 4).
It would have been prima facie obvious, to one of ordinary skill in the art, to have modified the method of Ballot et al. in view of Lee et al., as evidenced by Newman et al., as applied to claim 18 above, to have provided the tumor mutational burden by a trained model based on the analysis of a mutation status for one or more genes in the patient’s cancer, including APOB, KMT2D, and NF1, as shown by Tian et al. ((pg. 4, col. 1, para. 1 to col. 2, para. 2; pg. 5, col. 1, para. 1). One of ordinary skill in the art would have been motivated to combine the method made obvious by Ballot et al. in view of Lee et al., as evidenced by Newman et al. and the method of Tian et al., in order to reduce the cost for estimating tumor mutational load, as shown by Tian et al. (pg. 9, col. 1, para. 1 and col. 2, para. 9). This modification would have had a reasonable expectation of success because Ballot et al. discloses calculating a tumor mutational burden, such that the method of Tian et al. is applicable to the method of Ballot et al.

Further regarding claim 28, Ballot et al. does not disclose at least one of the one or more models calculates a CT score. 
Regarding claim 29, Ballot et al. does not disclose that the IO Progression risk score (e.g. the objective response rate) is calculated based on the CT score, in addition to the TMB Score.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Lee et al.
Regarding claims 28-29¸ Lee et al. discloses a method for predicting response to anti PD1/PD-L1 therapy (Abstract), which includes determining a first set of RNA features comprising expression levels of a plurality of genes (Suppl., pg. 2, para. 3), using the expression levels in a model to calculate an estimated CD8+ T-cell abundance (Figure 2), which is interpreted to be a cytotoxic (CT) score, given CD8+ T-cells are known as  cytotoxic T lymphocytes (e.g. the abundance of CD8+ T-cells corresponds to CT). This position is also supported by Applicant's specification at para. [0430], which discloses the CT score is calculated based on genes highly expressed in CD8 cytotoxic T cells. Lee et al. further discloses the estimate of CD8+ T-cell abundance is used, in addition to tumor mutation burden, to estimate an objective response rate to anti PD1/PD-L1 therapy (i.e. the IO Progression risk score) (Figure 2). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Ballot et al. to have used the expression levels of the at least 9 signature genes in a model to estimate an abundance of CD8+ T-cells (i.e. one of the models calculates a cytotoxicity score) and used the CT score, in addition to TMB, to estimate the objective response rate to anti PD1/PD-L1 therapy (i.e. the IO Progression risk score is calculated based on the CT score and the TMB), as shown by Lee et al. (Suppl., pgs. 2, para. 3; Figure 2). One of ordinary skill in the art would have been motivated to combine the methods of Ballot et al. and Lee et al. because Ballot et al., discloses that in the setting of NSCLC, CD8 infiltration is a strong surrogate marker of a benefit of anti PD-1 monotherapy (pg. 9, para. 2 to pg. 10, para. 1), such that the estimated abundance of CD8+ T-cells in the tumor of Lee et al. could be used to improve the estimate of objective response rate to PD-1 therapy in NSCLC of Ballot et al. This modification would have had a reasonable expectation of success because both Lee et al. and Ballot et al. utilize models to predict objective response rates to PD-1/PD-L1 therapy using tumor mutation burden and gene expression levels, such that the estimated abundance of CD8+ T-cells of Lee et al. would be applicable to the method of Ballot et al. Therefore, the invention is prima facie obvious.

Claims 24, 26-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ballot et al. in view of Lee et al., as evidenced by Newman et al., as applied to claim 18 above, and further in view of Heeke et al. (Tumor mutational burden assessment as a predictive biomarker for immunotherapy in lung cancer patients: getting ready for prime-time or not, 2018, Trans Lung Cancer Res, 7(6), pg. 631-638; previously cited). This rejection is previously recited.
Regarding claims 24 and 26-27¸ Ballot et al. in view of Lee et al., as evidenced by Newman et al., as applied to claim 18 above does not disclose the subject’s cancer stage is stage IV, as recited in claims 24 and 27, or that the subject’s cancer stage is stage IV NSCLC, as recited in claim 26.
Regarding claim 30, Ballot et al. in view of Lee et al., as evidenced by Newman et al., as applied to claim 18 above does not disclose treating the subject's cancer based on the generated report.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Heeke et al. 
Regarding claims 24, 26-27, and 30¸ Heeke et al. overviews predictive biomarkers for immunotherapy in non-small cell lung cancer, including anti PD-1/PD-L1 treatment (Abstract), and discloses that tumor mutation burden (TMB) is one of the best predictive biomarkers for systematically informing treatment decisions in advanced (i.e. stage IV) NSCLC patients (Abstract) and is associated with immunotherapy efficacy (pg. 632, col. 2, para. 3), which suggests treating a patient based on an indication of immunotherapy efficacy (i.e. an indication of IO Progression risk). It is noted that advanced NSCLC patients refers to stage IV NSCLC, as evidenced by Applicant’s own specification at para. [0132]. Heeke et al. further discloses that not all lung cancer patients receive the same benefit from treatment with anti-PD-1/PD-L1 checkpoint inhibitors, and some patients would benefit more from chemotherapy (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, to have modified the method made obvious by Ballot et al. in view of Lee et al., as evidenced by Newman et al., as applied to claim 18 above, to have been used on a stage IV non-small cell lung cancer patient and to have treated the patient based on the clinical report with the one or more indications of IO progression risk, as suggested by Heeke et al. (Abstract; pg. 632, col. 2, para. 3). One of ordinary skill in the art would have been motivated to combine the methods of Ballot et al. and Lee et al. with the method of Heeke et al. in order to systematically inform treatment decisions in stage IV NSCLC patients, ensuring that the patient receives the most beneficial treatment, as shown by Heeke et al. (Abstract; pg. 632, col. 2, para. 3) This modification would have had a reasonable expectation of success because Ballot et al. also predicts response to anti-PD-1/PD-L1 checkpoint inhibitors in NSCLC patients, such that the method of Heeke et al. would be applicable to Ballot et al. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 30 Sept. 2022 regarding 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant remarks that the Examiner has falsely equated Lee’s metric of CD8+ T cell abundance with the cytotoxic gene signature used in the method of the present invention, and that the claimed metric is distinct from that of Lee in that it encompasses CD4+ T cell gene expression and therefore takes into account an additional, HLA class I independent mechanism for ICB response (Applicant’s remarks at pg. 21, para. 2-3). Applicant further remarks that the cited prior art references do not teach the tumor-infiltrating cytotoxic CD4+ T cells affect the efficacy of ICB, and in the absence of this knowledge, one of skill in the art would have no reason to select genes that are indicative of the presence of cytotoxic CD4+ T cells for use in a metric for predicting the response of a tumor to ICB (Applicant’s remarks at pg. 21, para. 4). 
This argument is not persuasive. Claim 18 recites “…(i)…an IO response profile comprising a plurality of at least 9 signature genes…, wherein the plurality of signature genes comprises at least CCL5, granzyme A, NKG7, CCL4, granzyme B, granzyme H, granulysin, and perforin 1…”, and then uses these expression levels to provide one or more indications of IO Progression risk. Lee et al. discloses a method for predicting response to anti PD1/PD-L1 therapy (Abstract) which includes determining a first set of RNA features comprising expression levels of a plurality of genes (Suppl., pg. 2, para. 3), and using these expression levels in a model to calculate an estimated CD8+ T-cell abundance (Figure 2) according to the method of Newman et al. (Suppl. pg. 2, para. 3). Newman et al. discloses that the abundance of CD8+ T cells in Lee et al. is determined based on the expression levels of CCL5, GZMA, NKG7, CCL4, GZMB, GZMH, GNLY, PERF1 (perforin 1), and GMZK. (Suppl. Table 1). Accordingly, Lee et al. discloses determining a first set of RNA features comprising expression levels of at least 8 signature genes, including at least CCL5, GZMA, NKG7, CCL4, GZMB, GZMH, GNLY, PERF1 (perforin 1), and GMZK, and specifically discloses these expression levels are used to predict a response to anti PD1/PD-L1 therapy (i.e. a response to immune-oncology therapy), such that the expression profile is an immune-oncology response profile. As such, the gene expression signature of Lee et al. is equivalent to the gene signature recited in claim 18. 
Regarding the recitation of “…wherein the plurality of signature genes is indicative of a presence of both cytotoxic CD8+ T cells and cytotoxic CD4+ T cells, and wherein the IO response profile reflects CD4+ cytotoxicity”, and Applicant’s argument that that the cited prior art references do not teach the tumor-infiltrating cytotoxic CD4+ T cells affect the efficacy of ICB, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 21112 I. Applicant’s specification at para. [0319] discloses the genes CCL5, GZMA, NKG7, CCL4, GZMB, GZHM, RRNLY, and PRF1 identify cytotoxic CD4+ cells. Therefore, the gene signature disclosed by Lee et al. used to estimate CD8+ T cell cytotoxicity is inherently indicative of a presence of both CD8+ T cells and cytotoxic CD4+ T cells and reflects CD4+ T-cell cytotoxicity, as claimed, regardless of whether this was recognized by Lee et al. 
Last, regarding the argument that because one of ordinary skill in the art would have no reason to select the genes indicative of the presence of cytotoxic CD4+ T cells for predicting the response of a tumor to ICB because none of the prior art references teach that tumor-infiltrating cytotoxic CD4+ T cells affect the efficacy of ICB, Lee et al. discloses the above gene signature is a strong surrogate marker of a benefit to anti PD-1 monotherapy and can be used to estimate an objection response rate to anti PD1/PD-L1 (pg. 9, para. 2 to pg. 10, para 1; Figure 2). Therefore, regardless of the knowledge regarding the gene signature being indicative of cytotoxic CD4+ T cells, Lee et al. provides the motivation to select the recited genes to improve the prediction of a response to immune-oncology therapy.

Applicant remarks that while Newman recites a subset of the claimed genes, the gene profiles in this reference are used only to determine the cell type of specific cells within a tumor sample, and Newman provides no indication that these genes can be used to predict tumor response to ICB, and thus one of ordinary skill in the art would have no reason to select the claimed combination of genes in absence of the inventor’s empirical data (Applicant’s remarks at pg. 21, para. 4 to pg. 22, para. 1).
This argument is not persuasive. Newman et al. is used as an evidentiary reference to show the estimation of CD8+ T-cell abundance using the expression levels of a gene signature in Lee et al. included the at least 9 genes recited in claim 19, as discussed above. Furthermore, Lee et al. provides the motivation to use the genes to predict a response to immune-oncology therapy as discussed above. 

Applicant remarks that claims 24, 27-27, and 30 are not obvious because Ballot, Lee, Newman, and Heeke fail to teach that tumor-infiltrating cytotoxic CD4+ T cells affect the efficacy of ICB for the same reasons discussed above. (Applicant’s remarks at pg. 22, para. 2-4). 
This argument is not persuasive for the same reasons discussed above for claim 18.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1672    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1672